EXHIBIT 10.8
 
AMENDMENT NO. 1 TO
THE AMENDED AND RESTATED PRENTISS PROPERTIES TRUST
TRUSTEES’ SHARE INCENTIVE PLAN
 
As of October 23, 2002
 
This Amendment by Prentiss Properties Trust to the Amended and Restated Prentiss
Properties Trust Trustees’ Share Incentive Plan (the “Plan”), made pursuant to
the right to amend reserved in Article X of the Plan, amends and modifies the
Plan as follows:
 

 
1.
 
The following shall be added to the end of Article X:

 
“Notwithstanding the above or anything in this Plan to the contrary, except as
provided in Section 2.02, the Administrator shall not have the power to adjust
the price per Share of Shares purchased on the exercise of an Option without the
consent of the Company’s shareholders.”
 

 
2.
 
In all other respects, the Plan shall remain unchanged and in full force and
effect.

 
IN WITNESS WHEREOF, the foregoing Amendment is hereby duly executed by the
corporate officer signing below on October 23, 2002.
 
PRENTISS PROPERTIES TRUST
 
 
/s/  Thomas F. August                        
By:  Thomas F. August
Its:  President and CEO